Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori US 2019/0316936 in view of Kusumi et al. 2014/0103914 (Kusumi).

Regarding claim 1, Mori teaches an inductive position measuring device (inductive encoder 100 of Fig. 1), comprising: 
a scanning element including a first receiver track, a second receiver track, a third receiver track, and an excitation lead, each receiver track including two receiver circuit traces having a periodic characteristic along a first direction with a first period length, the receiver tracks being arranged at an offset from one another in a second direction (detection head 10 including three receiver tracks Tr1-3, drive coils 11, each track Tr1-3 includes receiver coils 12a-c having a periodic characteristic along the X-axis with a first period length λ and the tracks Tr1-3 offset in the Y-direction; see Figs. 1 and 2B; [0024]-[0031]); and 
a scale element including graduation structures arranged next to one another along the first direction, the graduation structures having a periodic characteristic with a second period length along the second direction (scale 20 includes connection coils 21 which are broadly equivalent to graduation structures having a periodic length alternating between coils 21 and spaces therebetween along the Y-direction; see Fig. 1); 
wherein the position measuring device is adapted to determine positions of the scanning element in the first direction (encoder 10 determines the position in the X-axis; see [0025]; see Fig. 2c).
Mori fails to teach wherein the position measuring device is adapted to determine positions of the scanning element in the second direction.
Kusumi teaches wherein the position measuring device is adapted to determine positions of the scanning element in the second direction (scales 5 and 6 are tilted adapting the sensor to determine positions in an X-direction and Y-direction; see [0005], [0043]-[0047]; see Fig. 2, 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the position measuring device is adapted to determine positions of the scanning element in the second direction as taught in Kusumi into Mori in order to gain the advantage of determining motion of an object along a plurality of directions.

Regarding claim 12, Mori teaches wherein the first receiver track has a first trace offset from the second receiver track in the second direction, and the second receiver track has a second trace offset relative to the third receiver track in the second direction, the first trace offset being equal in magnitude to the second trace offset, (the lateral offset between Tr1 and Tr2 is shown as substantially equal to the lateral offset of Tr2 and Tr3; see Fig. 1A).

Regarding claim 13, Mori teaches wherein the graduation structures are arranged periodically next to one another along the first direction with a graduation period, the following relationship being satisfied:
                
                    0.75
                    ∙
                    D
                    x
                    ≤
                    P
                    x
                    ≤
                    1.25
                    ∙
                    D
                    x
                    ;
                
            
Dx representing the graduation period, Px representing the first period length (the graduation period coils 21 is equal to the period length λ; see Figs. 2A-C).

Regarding claim 16, Mori teaches wherein the receiver circuit traces are sinusoidal along the first direction (the receiver traces are sinusoidal in the first direction; see Figs. 1A and 2B).

Claim(s) 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori US 2019/0316936 in view of Kusumi et al. 2014/0103914 (Kusumi), and Tiemann et al. US 2019/0170494 (Tiemann).

Regarding claim 15, the combination of Mori and Kusumi fails to teach wherein the graduation structures are arranged as webs and gaps.
Tiemann teaches wherein the graduation structures are arranged as webs and gaps (the graduation structure is configured with gaps 2.12 and webs 2.11; see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the graduation structures are arranged as webs and gaps as taught in Tiemann into Mori in order to gain the advantage of gaps and webs for encoding the track as an alternative to coils as both configurations are well-known in the art of encoders and would be a mere matter of design choice to one of ordinary skill in the art.

Regarding claim 17 and 18, the combination of Mori and Kusumi fails to teach wherein the scale element is rotatable relative to the scanning element about an axis parallel to the second direction, the first direction extending in a circumferential direction, wherein the scale element is arranged as a cylindrical body.
Tiemann teaches wherein the scale element is rotatable relative to the scanning element about an axis parallel to the second direction, the first direction extending in a circumferential direction, wherein the scale element is arranged as a cylindrical body (the scale of is configured for linear or rotary encoders, wherein it would be obvious to one of ordinary skill in the art to configure the device in a manner equivalent to that claimed without any undue experimentation; see Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the scale element is rotatable relative to the scanning element about an axis parallel to the second direction, the first direction extending in a circumferential direction, wherein the scale element is arranged as a cylindrical body as taught in Tiemann into Mori in order to gain the advantage determining an angular position between two machine components rotatable relative to each other.

Regarding claims 19 and 20, the combination of Mori and Kusumi fails to teach wherein the first period length is equal to the sum of a length of one of the webs and a length of one of the gaps; and wherein the length of the one of the webs is greater than the length of the one of the gaps.
Tiemann teaches wherein the first period length is equal to the sum of a length of one of the webs and a length of one of the gaps; and wherein the length of the one of the webs is greater than the length of the one of the gaps (the graduation period P2.1 is equal to the sum of the length T1 of the webs and the length G1 of gaps and roughly corresponds to the period p1.1 of the tracks and the length of the webs is treater than the length of the gaps; see [0039]-[0041]; see Fig. 1-3 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the first period length is equal to the sum of a length of one of the webs and a length of one of the gaps; and wherein the length of the one of the webs is greater than the length of the one of the gaps as taught in Tiemann into Mori in order to gain the advantage of a configuration which is necessary to form a proper operative state of the sensor .

Allowable Subject Matter
Claims 2-11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 2 and 3, the prior art of record fails to teach or suggest wherein the first receiver track is arranged at an offset from the second receiver track amounting to a first trace offset in the second direction, and the first trace offset is not equal to n times the second period length, n being a natural number, or wherein the second receiver track is arranged at an offset from the third receiver track amounting to a second trace offset in the second direction, and the second trace offset is not equal to n times the second period length, n being a natural number, in combination with all other limitations of claim 1.
Claims 4-11, definite and enabled by the specification, are objected to through a dependence on one of allowed claims 2 and 3. 

Regarding claim 14, the prior art of record fails to teach or suggest wherein the graduation structures are sinusoidal along the second direction, in combination with all other limitations of claim 1.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868